DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-8 have been examined in this application. Claims 2-8 are newly added.  This communication is a Final Rejection in response to Applicant’s “Amendments/Remarks” filed 04/25/2022. 

Claim Objections
Claims 3 is objected to because of the following informalities:
Claim 3 lacks proper secondary antecedent basis for the limitation “a raised bed platform and a hallway enabling a human to stand up.” because of its dependency to Claim 1. The claim is suggested to be amended to “the raised bed platform and the hallway enabling the human to stand up.”

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a raised bed platform” AND “flooring” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ji (CN 111955999 A) in view of (KR 200448107 Y1) hereinafter ‘KR-107’.
In regards to Claim 1, Ji teaches: A bunk bed loft system (Fig. 4) with a center staircase (4 – Fig. 4) adjoining two lower level bed pod units (see annotated Fig. 4.1 from Ji below) and two upper level bed pod units (see annotated Fig. 4.1 from Ji below) comprising: a) a wooden bunk bed frame (see note #1 below) extending from a bottom of the staircase (see annotated Fig. 4.2 from Ji below) horizontally in a leftward direction (see annotated Fig. 4.2 from Ji below) and in a rightward direction (see annotated Fig. 4.2 from Ji below) on both a front end (see annotated Fig. 4.2 from Ji below) and a back end of the staircase (see annotated Fig. 4.2 from Ji below), with opposite ends of the extending wood members further connected by parallel vertical walls (see annotated Fig. 4.3 from Ji below), configured to create an enclosure for the lower level bunk bed pod base (see annotated Fig. 4.4 from Ji below), and an open outer frame for the upper level bunk bed pods (see annotated Fig. 4.4 from Ji below); b) a support wall on the left and right sides of the staircase (see annotated Fig. 4.5 from Ji below) configured to create interior walls for each of the individual pods (see annotated Fig. 4.5 from Ji below); wherein all pods include a raised bed platform (see annotated Fig. 4.6 below) and a hallway (6 – Fig. 4) enabling a human to stand up (“As shown in FIG. 2, the sinking type walkway 6 is a width of an adult shoulder width, generally at about 60 cm, suitable for an adult standing.”).  

but does not teach, c) a plurality of wood beams extending to the left, halfway between a top and a bottom of the support wall to the left of the staircase, and connecting to a vertical wall of the outer bunk bed frame to a left side, and extending to the right, halfway between the top and bottom of the support wall to the right of the staircase, and connecting to a vertical wall of the outer bunk bed frame to a right side, configured to create the upper level pods.

KR-107 teaches: c) a plurality of wood beams extending to the left (162/164 - see annotated Fig 1.1 and 1.2 from KR-107), halfway between a top and a bottom of the support wall to the left of the staircase (see annotated Fig 1.1 from KR-107), and connecting to a vertical wall of the outer bunk bed frame to a left side (see annotated Fig 1.1 from KR-107), and extending to the right, halfway between the top and bottom of the support wall to the right of the staircase (see annotated Fig 1.1 from KR-107), and connecting to a vertical wall of the outer bunk bed frame to a right side (see annotated Fig 1.1 from KR-107), configured to create the upper level pods (see annotated Fig 1.1 from KR-107).
Note #1: Chang et al. discloses the claimed invention except for the material of wood for the ‘wooden’ bunk bed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used wood or other form of frame material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Ji with these aforementioned teachings of KR-107 with the motivation of incorporating structural supports on either side of the staircase to provide vertical walls more stability and further isolate the construction of each unit of the bunk beds.
As stated from Note #1 above, Ji does not teach the specified material used to create the bunk bed. However, the prior art of KR-107 does teach the use of plywood to form the upper and lower plates. As such, the use of wood or other material to frame and support a bunk bed is widely used in the field of endeavor and is not considered an inventive feature. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.


    PNG
    media_image1.png
    480
    674
    media_image1.png
    Greyscale

Annotated Fig. 4.1 from Ji

    PNG
    media_image2.png
    457
    490
    media_image2.png
    Greyscale

Annotated Fig. 4.2 from Ji


    PNG
    media_image3.png
    500
    537
    media_image3.png
    Greyscale

Annotated Fig. 4.3 from Ji



    PNG
    media_image4.png
    430
    508
    media_image4.png
    Greyscale

Annotated Fig. 4.4 from Ji


    PNG
    media_image5.png
    452
    517
    media_image5.png
    Greyscale

Annotated Fig. 4.5 from Ji


    PNG
    media_image6.png
    455
    503
    media_image6.png
    Greyscale

Annotated Fig. 4.6 from Ji


    PNG
    media_image7.png
    448
    600
    media_image7.png
    Greyscale

Annotated Fig. 1.1 from KR 200448107

    PNG
    media_image8.png
    419
    620
    media_image8.png
    Greyscale

Annotated Fig. 1.2 from KR 200448107

In regards to Claim 2, Ji teaches: A bunk bed loft system (Fig. 4) comprising: a center staircase (4 – Fig. 4) adjoining two lower level bed pod units (see annotated Fig. 4.1 from Ji above) and two upper level bed pod units (see annotated Fig. 4.1 from Ji above), wherein the staircase is connected to and located in between a first inner wall (see annotated Fig. 4.5 from Ji above) to a left side of the staircase (see annotated Fig. 4.5 from Ji above) and to a second inner wall (see annotated Fig. 4.5 from Ji above) to a right side of the staircase (see annotated Fig. 4.5 from Ji above); a first outer wall on a left side of the bed loft system (see annotated Fig. 4.7 from Ji below); a second outer wall (see annotated Fig. 4.7 from Ji below) on a right side of the bed loft system (see annotated Fig. 4.7 from Ji below);  a back wall (see annotated Fig. 4.7 from Ji below) connected to the first and second inner walls (see annotated Fig. 4.7 from Ji below) and to the first and second outer walls (see annotated Fig. 4.7 from Ji below); a first set of support beams (see annotated Fig. 4.8 from Ji below) extending in a leftward direction (see annotated Fig. 4.8 from Ji below) from the first inner wall and connecting to the first outer wall (see annotated Fig. 4.8 from Ji below), a second set of support beams (see annotated Fig. 4.8 from Ji below) extending in a rightward direction (see annotated Fig. 4.8 from Ji below) from the second inner wall and connecting to the second outer wall (see annotated Fig. 4.8 from Ji below), and a landing area (see annotated Fig. 4.8 from Ji below) connected to the back wall (see annotated Fig. 4.7 from Ji below) and a top portion of the staircase (see annotated Fig. 4.8 from Ji below); wherein the first inner wall includes a door opening (see note #2 below and Fig. 4 element 13) at a height above said first set of support beams (see note #2 below) and is accessible from the landing area (see annotated Fig. 4.9 below; showing indirect accessibility to opening by other user or by reaching below the stairs from the landing area), and the second inner wall includes a door opening (see note #3 below) at a height above said second set of support beams (see note #2 and #3 below) and is accessible from the landing area (see annotated Fig. 4.9 below; showing indirect accessibility to opening by other user or by reaching below the stairs from the landing area); and wherein at least one pod includes a raised bed platform (see annotated Fig. 4.6 from above) and a hallway (6 – Fig. 4, see annotated Fig. 4.9 below) enabling a human to stand up (“As shown in FIG. 2, the sinking type walkway 6 is a width of an adult shoulder width, generally at about 60 cm, suitable for an adult standing.”).  





but does not teach, wherein the first set of support beams are covered by flooring and are positioned at a height in between a top section and a bottom section of the back wall; wherein the second set of support beams are covered by flooring and are positioned at a height in between a top section and a bottom section of the back wall;

KR-107 teaches, wherein the first set of support beams are covered by flooring (162 – Fig. 3) and are positioned at a height in between a top section and a bottom section (“the lower plate 160 forming the lower side of the bed 100, the steel support means 166 is provided between the upper plywood 162, the lower plywood 164 and the plywood (162, 164).”) of the back wall (140 – Fig. 3); wherein the second set of support beams (166 – Fig. 3) are covered by flooring (162 – Fig. 3, see Fig. 3 from KR-107) and are positioned at a height in between a top section and a bottom section of the back wall (120 – Fig. 1, shown between top and bottom of backwall in element 100);

Note #2: “As shown in FIG. 3, the step-shaped step 4 is a hollow structure, forming a step cabinet 13, corresponding to the lower 2 side is provided with a side door. Here, it also can be made into a bookshelf form; it can be used for laying 2 users to watch books; or placing some small articles for decoration, which is more warm.”
Element 13 is partially above a height of the support beams and is capable of having a door to hold items within the cabinet.  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Ji with these aforementioned teachings of KR-107 for the purpose of incorporating structural support between the back wall and support beams as bunk beds are commonly found with I-beam support structures or lateral extending members to help the structural integrity of the system and to limit the stress on other elements by delegating the stress through the support beams.

    PNG
    media_image9.png
    611
    731
    media_image9.png
    Greyscale

Annotated Fig. 4.7 from Ji


    PNG
    media_image10.png
    544
    504
    media_image10.png
    Greyscale

Annotated Fig. 4.8 from Ji


    PNG
    media_image11.png
    460
    476
    media_image11.png
    Greyscale

Annotated Fig. 4.9 from Ji

In regards to Claim 3, Ji teaches: The bunk bed loft system of claim 2, wherein all pods include a raised bed platform (see annotated Fig. 4.6 from Ji above) and a hallway enabling a human to stand up (see annotated Fig. 4.9 from Ji above).  

In regards to Claim 7, Ji teaches: The bunk bed loft system of claim 2, wherein the first and second set of support beams are made of wood (see note #1 above).  
As stated from Note #1 above, Ji does not teach the specified material used to create the bunk bed. However, the prior art of KR-107 does teach the use of plywood to form the upper and lower plates. As such, the use of wood or other material to frame and support a bunk bed is widely used in the field of endeavor and is not considered an inventive feature. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ji (CN 111955999 A) in view of (KR 200448107 Y1) hereinafter ‘KR-107’, and further in view of Chang et al. (CN 107080395).
In regards to Claim 4, Ji teaches: The bunk bed loft system of claim 2, but does not teach, wherein the bed platform includes pull out drawers. Chang et al. teaches: wherein the bed platform includes pull out drawers (see annotated Fig. 1.1 below from Chang).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Ji with these aforementioned teachings of Chang et al. with the motivation of creating accessory components for additionally storage and other cabinets for the user’s items. It is a common feature of bedroom sets including bunk beds to be created to include additional hidden storage or shelves for a more space saving purposes.

    PNG
    media_image12.png
    367
    421
    media_image12.png
    Greyscale

Annotated Fig. 1.1 from Chang et al.
In regards to Claim 5, Ji teaches: The bunk bed loft system of claim 3, but does not teach, wherein the bed platform includes pull out drawers. Chang et al. teaches: wherein the bed platform includes pull out drawers (see annotated Fig. 1.1 above from Chang). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Ji with these aforementioned teachings of Chang et al. with the motivation of creating accessory components for additionally storage and other cabinets for the user’s items. It is a common feature of bedroom sets including bunk beds to be created to include additional hidden storage or shelves for a more space saving purposes.

In regards to Claim 6, Ji teaches: The bunk bed loft system of claim 2, but does not teach, further comprising: a first L-Shaped front wall connected or integrated with said first inner wall; and 3Application No. 17/097,420 Docket No. 00199-OOOO1U a second L-Shaped front wall connected or integrated with said second inner wall. Chang et al. teaches: a first L-Shaped front wall (see annotated Fig. 1.1 above from Chang) connected or integrated with said first inner wall (see annotated Fig. 1.1 above from Chang); and 3Application No. 17/097,420 Docket No. 00199-OOOO1U a second L-Shaped front wall ((see annotated Fig. 1.1 above from Chang) connected or integrated with said second inner wall (see annotated Fig. 1.1 from Chang).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Ji with these aforementioned teachings of Chang et al. for the purpose of incorporating structural support between the front wall and the inner walls to help the structural integrity of the system and to limit the stress on other elements by delegating the stress through the L-shaped front wall. 

Allowable Subject Matter
	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 8 the prior art of Ji teaches the bunk bed loft system (Fig. 1) with vertical support beams that extend from the rightward and leftward direction shown in Fig. 4.7 from above. Ji in view of KR-107 teaches the use of the support beams that also extend in the rightward and leftward direction (Fig. 1.2 from KR-107 above) and based off the primary reference of Ji they would be at a height above the landing area height. As such, the prior art of Ji in view of KR-107 would not teach that the landing area would be made to be of a height that would be even or close to even with the first and second set of floor beams. As such, this claim limitation is deemed inventive over the prior art on record.

Response to Arguments
	Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673   

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673